Exhibit 10.92

 

 

U-STORE-IT TRUST

EXECUTIVE DEFERRED COMPENSATION PLAN

 

 

Amended and Restated as of January 1, 2007

 


--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

 

 

ARTICLE 1 PURPOSE

 

 

 

 

ARTICLE 2 DEFINITIONS

 

 

 

 

2.1

 

Account

 

 

2.2

 

Base Salary

 

 

2.3

 

Board

 

 

2.4

 

Bonus

 

 

2.5

 

Code

 

 

2.6

 

Company

 

 

2.7

 

Compensation Committee

 

 

2.8

 

Deferred Compensation

 

 

2.9

 

Deemed Investment Options

 

 

2.10

 

Distribution Account

 

 

2.11

 

Distribution Option

 

 

2.12

 

Election Agreement

 

 

2.13

 

Employee

 

 

2.14

 

Employer

 

 

2.15

 

In-Service Distribution Account

 

 

2.16

 

In-Service Distribution Option

 

 

2.17

 

Matching Deferred Compensation

 

 

2.18

 

Nonelective Deferred Compensation

 

 

2.19

 

Participant

 

 

2.20

 

Plan

 

 

2.21

 

Plan Administrator

 

 

2.22

 

Plan Year

 

 

2.23

 

Retirement

 

 

2.24

 

Retirement Distribution Account

 

 

2.25

 

Retirement Distribution Option

 

 

2.26

 

Trust

 

 

2.27

 

Valuation Date

 

 

ARTICLE 3 PARTICIPATION

 

 

 

 

3.1

 

Eligibility

 

 

3.2

 

Participation

 

 

ARTICLE 4 BENEFITS

 

 

 

 

4.1

 

Deferred Compensation

 

 

4.2

 

Matching Deferred Compensation

 

 

4.3

 

Nonelective Deferred Compensation

 

 

4.4

 

Election Procedures.

 

 

4.5

 

Limited Redeferral

 

 

 

(i)


--------------------------------------------------------------------------------


 

ARTICLE 5 ACCOUNTS

 

 

 

 

5.1

 

Participant Accounts

 

 

5.2

 

Returns on Distribution Accounts

 

 

5.3

 

Deemed Investment Options

 

 

5.4

 

Changes in Deemed Investment Options

 

 

5.5

 

Valuation of Accounts

 

 

5.6

 

Statement of Accounts

 

 

5.7

 

Distributions from Accounts

 

 

5.8

 

Deemed Company Stock Fund

 

 

ARTICLE 6 DISTRIBUTIONS

 

 

 

 

6.1

 

Retirement Distribution Option

 

 

6.2

 

In-Service Distribution Option

 

 

6.3

 

Distribution Limitations

 

 

ARTICLE 7 BENEFITS TO PARTICIPANTS

 

 

 

 

7.1

 

Benefits Under the Retirement Distribution Option

 

 

7.2

 

Benefits Under the In-Service Distribution Option

 

 

ARTICLE 8 SURVIVOR BENEFITS

 

 

 

 

8.1

 

Death of Participant Prior to the Commencement of Benefits

 

 

8.2

 

Survivor Benefits Under the Retirement Distribution Option

 

 

8.3

 

Survivor Benefits Under the In-Service Distribution Option

 

 

8.4

 

Death of Participant After Benefits Have Commenced

 

 

ARTICLE 9 EMERGENCY BENEFIT

 

 

 

 

ARTICLE 10 ADMINISTRATION

 

 

 

 

10.1

 

Plan Administrator

 

 

10.2

 

Appointment of Administrative Committee

 

 

10.3

 

Powers of Plan Administrator

 

 

10.4

 

Limitation of Liability

 

 

10.5

 

Claims Procedures.

 

 

ARTICLE 11 MISCELLANEOUS

 

 

 

 

11.1

 

Unfunded Plan.

 

 

11.2

 

Spendthrift Provision

 

 

11.3

 

Employment Rights

 

 

11.4

 

Designation of Beneficiary

 

 

11.5

 

Withholding of Taxes

 

 

11.6

 

Amendment or Termination

 

 

11.7

 

No Fiduciary Relationship Created

 

 

11.8

 

Release

 

 

11.9

 

No Warranty or Representation

 

 

11.10

 

Construction

 

 

11.11

 

Governing Law

 

 

11.12

 

Counterparts

 

 

11.13

 

American Jobs Creation Act of 2004

 

 

 

(ii)


--------------------------------------------------------------------------------


U-STORE-IT TRUST EXECUTIVE DEFERRED COMPENSATION PLAN


ARTICLE 1
PURPOSE

The U-Store-It Trust Executive Deferred Compensation Plan (the “Plan”) is hereby
established in accordance with the following terms and conditions for the
purpose of providing deferred compensation to eligible employees, which plan is
intended to be a non-qualified deferred compensation arrangement for a select
group of management and highly compensated employees.   The Plan is adopted by
the Board on November 3, 2006, and amended and restated as of January 1, 2007.


ARTICLE 2
DEFINITIONS

The following terms shall have the following meanings described in this Article
unless the context clearly indicates another meaning. All references in the Plan
to specific Articles or Sections shall refer to Articles or Sections of the Plan
unless otherwise stated.


2.1           ACCOUNT MEANS THE RECORD OR RECORDS ESTABLISHED FOR EACH
PARTICIPANT IN ACCORDANCE WITH SECTION 5.1.


2.2           BASE SALARY MEANS FOR A PLAN YEAR THE ANNUAL CASH COMPENSATION
RELATING TO SERVICES PERFORMED DURING SUCH PLAN YEAR, WHETHER OR NOT PAID IN
SUCH PLAN YEAR OR INCLUDED ON THE FEDERAL INCOME TAX FORM W-2 FOR SUCH YEAR,
EXCLUDING BONUSES, COMMISSIONS, OVERTIME, SPECIAL AWARDS, TAX PLANNING STIPENDS,
FRINGE BENEFITS, STOCK OPTIONS, RELOCATION EXPENSES, INCENTIVE PAYMENTS,
NON-MONETARY AWARDS, FEES, AUTOMOBILE AND OTHER ALLOWANCES PAID TO A PARTICIPANT
FOR EMPLOYMENT SERVICES RENDERED (WHETHER OR NOT SUCH ALLOWANCES ARE INCLUDED IN
THE EMPLOYEE’S GROSS INCOME).  BASE SALARY SHALL BE CALCULATED BEFORE REDUCTION
FOR COMPENSATION VOLUNTARILY DEFERRED OR CONTRIBUTED BY THE PARTICIPANT PURSUANT
TO ALL QUALIFIED OR NON-QUALIFIED PLANS OF ANY EMPLOYER AND SHALL BE CALCULATED
TO INCLUDE AMOUNTS NOT OTHERWISE INCLUDED IN THE PARTICIPANT’S GROSS INCOME
UNDER CODE SECTIONS 125, 402(E)(3), 402(H), OR 403(B) PURSUANT TO PLANS
ESTABLISHED BY ANY EMPLOYER; PROVIDED, HOWEVER, THAT ALL SUCH AMOUNTS WILL BE
INCLUDED IN COMPENSATION ONLY TO THE EXTENT THAT, HAD THERE BEEN NO SUCH PLAN,
THE AMOUNT WOULD HAVE BEEN PAYABLE IN CASH TO THE EMPLOYEE.


2.3           BOARD MEANS THE BOARD OF TRUSTEES OF THE COMPANY.


2.4           BONUS MEANS FOR A PLAN YEAR ANY COMPENSATION PAYABLE TO A
PARTICIPANT IN THE PLAN YEAR PURSUANT TO A REGULAR U-STORE-IT TRUST BONUS
PROGRAM, WHETHER OR NOT PAID IN A CALENDAR YEAR OR INCLUDED ON THE FEDERAL
INCOME TAX FORM W-2 FOR A CALENDAR YEAR.


2.5           CODE MEANS THE INTERNAL REVENUE CODE OF 1986, AS AMENDED.


2.6           COMPANY MEANS U-STORE-IT TRUST, A MARYLAND REAL ESTATE INVESTMENT
TRUST.


--------------------------------------------------------------------------------



2.7           COMPENSATION COMMITTEE MEANS THE COMPENSATION COMMITTEE OF THE
BOARD OF TRUSTEES OR, AT ANY TIME THAT NO SUCH COMMITTEE EXISTS, THE BOARD.


2.8           DEFERRED COMPENSATION MEANS THE PORTION OF A PARTICIPANT’S BASE
SALARY OR BONUS ALLOCATED TO THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT
OR AN IN-SERVICE DISTRIBUTION ACCOUNT IN ACCORDANCE WITH SECTION 4.1 OF THE
PLAN.


2.9           DEEMED INVESTMENT OPTIONS MEANS THE DEEMED INVESTMENT OPTIONS
SELECTED BY THE PARTICIPANT FROM TIME TO TIME PURSUANT TO WHICH DEEMED EARNINGS
ARE CREDITED TO THE PARTICIPANT’S DISTRIBUTION ACCOUNTS.


2.10         DISTRIBUTION ACCOUNT MEANS, WITH RESPECT TO A PARTICIPANT, THE
RETIREMENT DISTRIBUTION ACCOUNT AND/OR THE IN-SERVICE DISTRIBUTION ACCOUNT
ESTABLISHED ON THE BOOKS OF ACCOUNT OF THE COMPANY, PURSUANT TO SECTION 5.1, FOR
EACH PLAN YEAR.


2.11         DISTRIBUTION OPTION MEANS THE TWO DISTRIBUTION OPTIONS WHICH ARE
AVAILABLE UNDER THE PLAN, CONSISTING OF THE RETIREMENT DISTRIBUTION OPTION AND
THE IN-SERVICE DISTRIBUTION OPTION.


2.12         ELECTION AGREEMENT MEANS THE WRITTEN AGREEMENT ENTERED INTO BY AN
EMPLOYEE, WHICH SHALL BE IRREVOCABLE, PURSUANT TO WHICH THE EMPLOYEE BECOMES A
PARTICIPANT IN THE PLAN AND MAKES AN ELECTION RELATING TO DEFERRED COMPENSATION
AND THE PERIOD OVER WHICH DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION,
AND NONELECTIVE DEFERRED COMPENSATION AND INVESTMENT RETURN THEREON WILL BE
PAID.


2.13         EMPLOYEE MEANS, WITH RESPECT TO EACH EMPLOYER, MANAGEMENT AND
HIGHLY COMPENSATED EMPLOYEES.


2.14         EMPLOYER MEANS THE COMPANY AND ANY OTHER CORPORATION IN A
CONTROLLED GROUP OF CORPORATIONS (UNDER CODE SECTION 414(B)) OF WHICH THE
COMPANY IS A MEMBER WHICH, WITH THE AUTHORIZATION OF THE BOARD, ADOPTS THE PLAN
FOR THE BENEFIT OF ITS EMPLOYEES PURSUANT TO RESOLUTION OF ITS BOARD OF
DIRECTORS.


2.15         IN-SERVICE DISTRIBUTION ACCOUNT MEANS THE ACCOUNT MAINTAINED FOR A
PARTICIPANT FOR EACH PLAN YEAR TO WHICH DEFERRED COMPENSATION IS CREDITED
PURSUANT TO THE IN-SERVICE DISTRIBUTION OPTION.


2.16         IN-SERVICE DISTRIBUTION OPTION MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.2.


2.17         MATCHING DEFERRED COMPENSATION MEANS A PARTICIPANT’S MATCHING
DEFERRED COMPENSATION ALLOCATED TO THE PARTICIPANT’S ACCOUNT AS FURTHER
DESCRIBED IN SECTION 4.2.


2.18         NONELECTIVE DEFERRED COMPENSATION MEANS A PARTICIPANT’S NONELECTIVE
DEFERRED COMPENSATION ALLOCATED TO THE PARTICIPANT’S ACCOUNT AS FURTHER
DESCRIBED IN SECTION 4.3.


2.19         PARTICIPANT MEANS AN EMPLOYEE OR FORMER EMPLOYEE OF AN EMPLOYER WHO
HAS MET THE REQUIREMENTS FOR PARTICIPATION UNDER SECTION 3.1 AND WHO IS OR MAY
BECOME ELIGIBLE TO

2


--------------------------------------------------------------------------------



RECEIVE A BENEFIT FROM THE PLAN OR WHOSE BENEFICIARY MAY BE ELIGIBLE TO RECEIVE
A BENEFIT FROM THE PLAN.


2.20         PLAN MEANS THE PLAN, THE TERMS AND PROVISIONS OF WHICH ARE HEREIN
SET FORTH, AND AS IT MAY BE AMENDED OR RESTATED FROM TIME TO TIME, DESIGNATED AS
THE “U-STORE-IT TRUST  EXECUTIVE DEFERRED COMPENSATION PLAN.”


2.21         PLAN ADMINISTRATOR MEANS THE COMPANY.


2.22         PLAN YEAR MEANS THE PERIOD BEGINNING ON NOVEMBER 6, 2006, AND
ENDING ON DECEMBER 31, 2006, AND THEREAFTER BEGINNING ON JANUARY 1 AND ENDING ON
DECEMBER 31 OF EACH YEAR.


2.23         RETIREMENT MEANS A PARTICIPANT’S SEPARATION FROM SERVICE WITH THE
COMPANY (FOR REASONS OTHER THAN DEATH) AT OR AFTER AGE 55.


2.24         RETIREMENT DISTRIBUTION ACCOUNT MEANS THE ACCOUNT MAINTAINED FOR A
PARTICIPANT TO WHICH DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION, AND
NONELECTIVE DEFERRED COMPENSATION ARE CREDITED PURSUANT TO THE RETIREMENT
DISTRIBUTION OPTION.


2.25         RETIREMENT DISTRIBUTION OPTION MEANS THE DISTRIBUTION OPTION
PURSUANT TO WHICH BENEFITS ARE PAYABLE IN ACCORDANCE WITH SECTION 7.1.


2.26         TRUST MEANS ANY DOMESTIC TRUST THAT MAY BE MAINTAINED IN THE UNITED
STATES PURSUANT TO SECTION 11.1.


2.27         VALUATION DATE MEANS THE LAST BUSINESS DAY OF EACH CALENDAR MONTH.


ARTICLE 3
PARTICIPATION


3.1           ELIGIBILITY. AN EMPLOYEE SHALL BE ELIGIBLE TO PARTICIPATE IN THE
PLAN IF HE OR SHE IS AN EMPLOYEE DESIGNATED AS ELIGIBLE BY THE COMPENSATION
COMMITTEE. INDIVIDUALS NOT SPECIFICALLY DESIGNATED BY THE COMPENSATION COMMITTEE
ARE NOT ELIGIBLE TO PARTICIPATE IN THE PLAN.


3.2           PARTICIPATION. AN EMPLOYEE SHALL BECOME A PARTICIPANT AS OF THE
DATE HE OR SHE SATISFIES THE ELIGIBILITY REQUIREMENTS OF SECTION 3.1 AND
COMPLETES ALL ADMINISTRATIVE FORMS REQUIRED BY THE PLAN ADMINISTRATOR. A
PARTICIPANT’S PARTICIPATION IN THE PLAN SHALL TERMINATE UPON TERMINATION OF
EMPLOYMENT WITH THE COMPANY AND ALL DIRECT AND INDIRECT SUBSIDIARIES OF COMPANY
OR UPON SUCH OTHER EVENTS AS DETERMINED BY THE COMPENSATION COMMITTEE.


ARTICLE 4
BENEFITS


4.1           DEFERRED COMPENSATION. SUBJECT TO ANY LIMITATIONS ESTABLISHED BY
THE COMPENSATION COMMITTEE OR THE PLAN ADMINISTRATOR AND IN ACCORDANCE WITH THE
PROCEDURES DESCRIBED IN SECTION 4.4, A PARTICIPANT MAY ELECT FOR A PLAN YEAR TO
HAVE HIS OR HER BASE SALARY

3


--------------------------------------------------------------------------------



AND/OR BONUS DEFERRED IN ANY AMOUNT, EXPRESSED AS A PERCENTAGE,  LESS APPLICABLE
TAX WITHHOLDING, AND TO HAVE THAT AMOUNT CREDITED TO HIS OR HER RETIREMENT
DISTRIBUTION ACCOUNT OR IN-SERVICE DISTRIBUTION ACCOUNT AS DEFERRED
COMPENSATION. DEFERRED COMPENSATION SHALL BE CREDITED TO A PARTICIPANT’S
ACCOUNTS ON SUCH SCHEDULE AS THE PLAN ADMINISTRATOR SHALL DETERMINE.


4.2           MATCHING DEFERRED COMPENSATION.   THERE SHALL BE CREDITED TO EACH
PARTICIPANT’S ACCOUNT FOR EACH PLAN YEAR A MATCHING DEFERRED COMPENSATION AMOUNT
EQUAL TO THE TOTAL MATCHING CONTRIBUTION SUCH PARTICIPANT WOULD HAVE RECEIVED
UNDER THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN FOR THE PLAN YEAR
WITHOUT REGARD TO THE LIMITATIONS IMPOSED THEREON UNDER SECTIONS 402(G), 415 AND
417 OF THE CODE LESS THE ACTUAL MATCHING CONTRIBUTION SUCH PARTICIPANT RECEIVED
UNDER THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN FOR THE PLAN YEAR, OR
SUCH OTHER AMOUNT AS MAY BE ESTABLISHED FROM TIME TO TIME BY ACTION OF THE
BOARD, PROVIDED SUCH PARTICIPANT HAS MADE THE MAXIMUM ELECTIVE DEFERRALS TO THE
COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN AS PERMITTED UNDER THE TERMS OF
SUCH PLAN.  MATCHING DEFERRED COMPENSATION SHALL BE CREDITED TO A PARTICIPANT’S
RETIREMENT DISTRIBUTION ACCOUNT ON SUCH SCHEDULE AS THE PLAN ADMINISTRATOR SHALL
DETERMINE.


4.3           NONELECTIVE DEFERRED COMPENSATION.  THE COMPENSATION COMMITTEE MAY
IN ITS DISCRETION DETERMINE FOR ANY PLAN YEAR TO MAKE AN ADDITIONAL CREDIT TO A
PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT AS NONELECTIVE DEFERRED
COMPENSATION, WHICH AMOUNT MAY BE A DIFFERENT AMOUNT OR PERCENTAGE (INCLUDING NO
AMOUNT) FOR EACH PARTICIPANT, AS THE COMPENSATION COMMITTEE SHALL IN ITS SOLE
AND ABSOLUTE DISCRETION DETERMINE. NONELECTIVE DEFERRED COMPENSATION SHALL BE
CREDITED TO A PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT MONTHLY OR ON SUCH
OTHER SCHEDULE AS THE COMPENSATION COMMITTEE SHALL DETERMINE.


4.4           ELECTION PROCEDURES.


(A)           EXCEPT AS PROVIDED IN PARAGRAPHS (B) AND (C) BELOW, COMPENSATION
FOR SERVICES PERFORMED DURING A TAXABLE YEAR MAY BE DEFERRED AT THE
PARTICIPANT’S ELECTION ONLY IF THE ELECTION TO DEFER SUCH COMPENSATION IS MADE
NOT LATER THAN THE CLOSE OF THE PRECEDING TAXABLE YEAR.


(B)           IN THE CASE OF THE FIRST YEAR IN WHICH A PARTICIPANT BECOMES
ELIGIBLE TO PARTICIPATE IN THE PLAN, THE PARTICIPANT’S ELECTION WITH RESPECT TO
AMOUNTS DEFERRED PURSUANT TO SECTIONS 4.1 AND 4.2 MAY BE MADE WITH RESPECT TO
SERVICES TO BE PERFORMED SUBSEQUENT TO THE ELECTION WITHIN 30 DAYS AFTER THE
DATE THE PARTICIPANT BECOMES ELIGIBLE TO PARTICIPATE IN THE PLAN.


(C)           IN THE CASE OF ANY PERFORMANCE-BASED COMPENSATION BASED ON
SERVICES PERFORMED OVER A PERIOD OF AT LEAST 12 MONTHS AS DETERMINED BY THE PLAN
ADMINISTRATOR IN ACCORDANCE WITH REGULATORY GUIDANCE UNDER CODE SECTION 409A, AN
ELECTION MAY BE MADE NO LATER THAN SIX MONTHS BEFORE THE END OF THE PERIOD.


(D)           EACH PARTICIPANT SHALL ON HIS OR HER ELECTION AGREEMENT WITH
RESPECT TO EACH PLAN YEAR (I) SPECIFY THE PERCENTAGE OF BASE SALARY AND/OR THE
PERCENTAGE OF BONUS THE PARTICIPANT ELECTS TO DEFER FOR SUCH PLAN YEAR;
(II) ALLOCATE HIS OR HER DEFERRALS BETWEEN THE IN-SERVICE DISTRIBUTION OPTION
AND THE RETIREMENT DISTRIBUTION OPTION IN INCREMENTS OF TEN PERCENT, PROVIDED,
HOWEVER, THAT 100 PERCENT OF SUCH DEFERRALS MAY BE ALLOCATED TO

4


--------------------------------------------------------------------------------



ONE OR THE OTHER OF THE DISTRIBUTION OPTIONS; (III) WITH RESPECT TO AMOUNTS
ALLOCATED TO THE RETIREMENT DISTRIBUTION OPTION FOR SUCH PLAN YEAR PLUS
INVESTMENT RETURN CREDITED TO SUCH AMOUNTS, ELECT WHETHER SUCH AMOUNTS WILL BE
PAID IN A SINGLE LUMP SUM OR IN ANNUAL INSTALLMENTS PAYABLE OVER FIVE, TEN, OR
FIFTEEN YEARS UPON THE PARTICIPANT’S TERMINATION OF EMPLOYMENT WITH THE COMPANY;
AND (IV) WITH RESPECT TO AMOUNTS ALLOCATED TO THE IN-SERVICE DISTRIBUTION OPTION
FOR THE PLAN YEAR, ELECT THE TIME AND MANNER OF DISTRIBUTION FROM AMONG THE
OPTIONS DESCRIBED IN SECTION 7.2.  MOREOVER, A PARTICIPANT MAY SPECIFY IN HIS OR
HER ELECTION AGREEMENT THAT DISTRIBUTION OF HIS OR HER ACCOUNTS ARE TO BE MADE
UPON THE OCCURRENCE OF A CHANGE IN CONTROL EVENT WITHIN THE MEANING OF CODE
SECTION 409A AND THE REGULATIONS THEREUNDER, NOTWITHSTANDING ANY OTHER ELECTION
MADE HEREUNDER.


(E)           A PARTICIPANT CAN CHANGE HIS OR HER ELECTION AGREEMENT AND AN
ELIGIBLE EMPLOYEE WHO IS NOT A PARTICIPANT MAY BECOME A PARTICIPANT, AS OF ANY
JANUARY 1 BY COMPLETING, SIGNING AND FILING AN ELECTION AGREEMENT WITH THE PLAN
ADMINISTRATOR NOT LATER THAN THE PRECEDING DECEMBER 31 (SUBJECT, HOWEVER, TO THE
PROVISIONS OF PARAGRAPH (B) ABOVE IN THE CASE OF A PARTICIPANT WHO BECOMES NEWLY
ELIGIBLE DURING THE PLAN YEAR). A PARTICIPANT WHO DOES NOT COMPLETE A NEW
ELECTION AGREEMENT FOR A PLAN YEAR WILL BE DEEMED TO HAVE ELECTED NOT TO HAVE
ANY DEFERRED COMPENSATION FOR THE PLAN YEAR AND WILL BE DEEMED TO HAVE ELECTED A
SINGLE LUMP SUM METHOD OF PAYMENT FOR ANY NONELECTIVE DEFERRAL COMPENSATION FOR
SUCH PLAN YEAR.  IN THE EVENT ANY AMOUNT IS CREDITED TO THE ACCOUNT OF
PARTICIPANT WITH RESPECT TO WHICH NO TIMELY ELECTION CONCERNING METHOD OF
PAYMENT HAS BEEN MADE, SUCH AMOUNT SHALL BE PAYABLE IN THE SINGLE LUMP SUM
METHOD OF PAYMENT.


(F)            AN ELECTION OF DEFERRED COMPENSATION SHALL BE IRREVOCABLE ON THE
FIRST DAY OF THE PLAN YEAR (OR OTHER PERIOD) TO WHICH IT RELATES, EXCEPT THAT IN
THE CASE OF A HARDSHIP DISTRIBUTION WITHIN THE MEANING OF TREAS. REG.
§1.401(K)-1(D)(3), THE ELECTION MAY BE CANCELLED FOR THE REMAINDER OF THE PLAN
YEAR.


(G)           ALL ELECTION AGREEMENTS SHALL BE IN A FORM ACCEPTABLE TO THE PLAN
ADMINISTRATOR AND SHALL BE COMPLETED, SIGNED, AND FILED WITH THE PLAN
ADMINISTRATOR AS PROVIDED HEREIN.


4.5           LIMITED REDEFERRAL.  A PARTICIPANT WHO HAS MADE AN EFFECTIVE
ELECTION UNDER SECTION 4.4 WITH RESPECT TO A RETIREMENT DISTRIBUTION ACCOUNT FOR
PAYMENT IN A LUMP SUM MAY MAKE A SUBSEQUENT ELECTION TO DELAY PAYMENT OR
COMMENCEMENT OF PAYMENT OF SUCH AMOUNT FOR A PERIOD OF FIVE (5) YEARS FROM THE
DATE SUCH PAYMENT WOULD OTHERWISE HAVE BEEN MADE, INCLUDING A CHANGE IN THE FORM
OF A PAYMENT IN ACCORDANCE WITH THE FOLLOWING PROVISIONS, SUBJECT TO SUCH
ADMINISTRATIVE RULES AND PROCEDURES AS MAY BE ESTABLISHED BY THE COMPENSATION
COMMITTEE:


(A)           THE SUBSEQUENT ELECTION SHALL NOT TAKE EFFECT UNTIL 12 MONTHS
AFTER THE DATE ON WHICH IT IS MADE; AND


(B)           PAYMENT IN THE FORM OF INSTALLMENTS OVER A PERIOD OF FIVE YEARS
MAY BE ELECTED.

5


--------------------------------------------------------------------------------



ARTICLE 5
ACCOUNTS


5.1           PARTICIPANT ACCOUNTS   THE PLAN ADMINISTRATOR SHALL ESTABLISH
SEPARATE DISTRIBUTION ACCOUNTS WITH RESPECT TO A PARTICIPANT FOR EACH
DISTRIBUTION OPTION.  A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL CONSIST OF THE
RETIREMENT DISTRIBUTION ACCOUNT AND ONE OR MORE IN-SERVICE DISTRIBUTION
ACCOUNTS.  A PARTICIPANT’S DISTRIBUTION ACCOUNTS SHALL BE MAINTAINED BY THE PLAN
ADMINISTRATOR IN ACCORDANCE WITH THE TERMS OF THIS PLAN UNTIL ALL OF THE
DEFERRED COMPENSATION,  MATCHING DEFERRED COMPENSATION, AND NONELECTIVE DEFERRED
COMPENSATION, AND INVESTMENT RETURN TO WHICH A PARTICIPANT IS ENTITLED HAS BEEN
DISTRIBUTED TO A PARTICIPANT OR HIS OR HER BENEFICIARY IN ACCORDANCE WITH THE
TERMS OF THE PLAN. A PARTICIPANT SHALL BE FULLY VESTED IN HIS OR HER
DISTRIBUTION ACCOUNTS AT ALL TIMES.


5.2           RETURNS ON DISTRIBUTION ACCOUNTS.  A PARTICIPANT’S DISTRIBUTION
ACCOUNTS SHALL BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT
OPTIONS ELECTED BY THE PARTICIPANT FROM TIME TO TIME.  PARTICIPANTS MAY ALLOCATE
THEIR RETIREMENT DISTRIBUTION ACCOUNT AND/OR EACH OF THEIR IN-SERVICE
DISTRIBUTION ACCOUNTS AMONG THE DEEMED INVESTMENT OPTIONS AVAILABLE UNDER THE
PLAN ONLY IN WHOLE PERCENTAGES OF NOT LESS THAN ONE (1) PERCENT.  THE RATE OF
RETURN, POSITIVE OR NEGATIVE, CREDITED UNDER EACH DEEMED INVESTMENT OPTION IS
BASED UPON THE ACTUAL INVESTMENT PERFORMANCE OF THE CORRESPONDING INVESTMENT
PORTFOLIOS OF THE COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN, OR SUCH OTHER
INVESTMENT FUND(S) AS THE COMPENSATION COMMITTEE MAY DESIGNATE FROM TIME TO
TIME, AND SHALL EQUAL THE TOTAL RETURN OF SUCH INVESTMENT FUND NET OF ASSET
BASED CHARGES, INCLUDING, WITHOUT LIMITATION, MONEY MANAGEMENT FEES, FUND
EXPENSES AND MORTALITY AND EXPENSE RISK INSURANCE CONTRACT CHARGES.  THE
COMPENSATION COMMITTEE RESERVES THE RIGHT, ON A PROSPECTIVE BASIS, TO ADD OR
DELETE DEEMED INVESTMENT OPTIONS.


5.3           DEEMED INVESTMENT OPTIONS.  EXCEPT AS OTHERWISE PROVIDED PURSUANT
TO SECTION 5.2, THE DEEMED INVESTMENT OPTIONS AVAILABLE UNDER THE PLAN SHALL
CONSIST OF OPTIONS WHICH CORRESPOND TO CERTAIN INVESTMENT PORTFOLIOS OF THE
COMPANY’S QUALIFIED DEFINED CONTRIBUTION PLAN, OR SUCH OTHER INVESTMENT FUND(S)
AS THE COMPENSATION COMMITTEE MAY DESIGNATE FROM TIME TO TIME.

Notwithstanding that the rates of return credited to Participants’ Distribution
Accounts under the Deemed Investment Options are based upon the actual
performance of the corresponding portfolios of the Company’s qualified defined
contribution plan, or such other investment fund(s) as the Compensation
Committee may designate, the Company shall not be obligated to invest any
Deferred Compensation by Participants under this Plan, or any other amounts, in
such portfolios or in any other investment funds.


5.4           CHANGES IN DEEMED INVESTMENT OPTIONS.  A PARTICIPANT MAY CHANGE
THE DEEMED INVESTMENT OPTIONS TO WHICH THE PARTICIPANT’S DISTRIBUTION ACCOUNTS
ARE DEEMED TO BE ALLOCATED WITH WHATEVER FREQUENCY IS DETERMINED BY THE PLAN
ADMINISTRATOR, WHICH SHALL NOT BE LESS THAN FOUR TIMES PER PLAN YEAR.  EACH SUCH
CHANGE MAY INCLUDE (A) REALLOCATION OF THE PARTICIPANT’S EXISTING ACCOUNTS IN
WHOLE PERCENTAGES OF NOT LESS THAN ONE (1) PERCENT, AND/OR (B) CHANGE IN
INVESTMENT ALLOCATION OF AMOUNTS TO BE CREDITED TO THE PARTICIPANT’S ACCOUNTS IN
THE FUTURE, AS THE PARTICIPANT MAY ELECT.  NOTWITHSTANDING THE PROVISIONS
HEREIN, WITH RESPECT TO AN “EXECUTIVE OFFICER” AS DEFINED IN THE RULES
PROMULGATED UNDER SECTION 16 OF THE SECURITIES AND EXCHANGE ACT

6


--------------------------------------------------------------------------------



OF 1934, ANY CHANGE THAT REALLOCATES PARTICIPANT’S EXISTING ACCOUNTS TO OR FROM
THE DEEMED COMPANY STOCK FUND OR THAT INCREASES OR REDUCES THE ALLOCATION TO THE
DEEMED COMPANY STOCK FUND SHALL NOT BECOME EFFECTIVE UNTIL THE FIRST BUSINESS
DAY OF THE NEXT CALENDAR QUARTER, OR SUCH OTHER DATE AS IS DETERMINED BY THE
COMPENSATION COMMITTEE IN ITS SOLE DISCRETION


5.5           VALUATION OF ACCOUNTS.  THE VALUE OF A PARTICIPANT’S DISTRIBUTION
ACCOUNTS AS OF ANY DATE SHALL EQUAL THE AMOUNTS THERETOFORE CREDITED TO SUCH
ACCOUNTS, INCLUDING ANY EARNINGS (POSITIVE OR NEGATIVE) DEEMED TO BE EARNED ON
SUCH ACCOUNTS IN ACCORDANCE WITH SECTION 5.2 THROUGH THE DAY PRECEDING SUCH
DATE, LESS THE AMOUNTS THERETOFORE DEDUCTED FROM SUCH ACCOUNTS.


5.6           STATEMENT OF ACCOUNTS.  THE PLAN ADMINISTRATOR SHALL PROVIDE TO
EACH PARTICIPANT, NOT LESS FREQUENTLY THAN QUARTERLY, A STATEMENT IN SUCH FORM
AS THE PLAN ADMINISTRATOR DEEMS DESIRABLE SETTING FORTH THE BALANCE STANDING TO
THE CREDIT OF EACH PARTICIPANT IN EACH OF HIS DISTRIBUTION ACCOUNTS.


5.7           DISTRIBUTIONS FROM ACCOUNTS.  ANY DISTRIBUTION MADE TO OR ON
BEHALF OF A PARTICIPANT FROM ONE OR MORE OF HIS DISTRIBUTION ACCOUNTS IN AN
AMOUNT WHICH IS LESS THAN THE ENTIRE BALANCE OF ANY SUCH ACCOUNT SHALL BE MADE
PRO RATA FROM EACH OF THE DEEMED INVESTMENT OPTIONS TO WHICH SUCH ACCOUNT IS
THEN ALLOCATED.


5.8           DEEMED COMPANY STOCK FUND.  NOTWITHSTANDING ANY OTHER PROVISION OF
THE PLAN TO THE CONTRARY, FOR PURPOSES OF A PARTICIPANT WHO IS AN “EXECUTIVE
OFFICER” AS DEFINED IN THE RULES PROMULGATED UNDER SECTION 16 OF THE SECURITIES
AND EXCHANGE ACT OF 1934 AND WHO DIRECTS ANY PORTION OF HIS DISTRIBUTION
ACCOUNTS TO BE CREDITED WITH RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT
OPTION CONSISTING OF THE COMPANY STOCK FUND, (A) DEFERRED COMPENSATION, MATCHING
DEFERRED COMPENSATION AND NONELECTIVE DEFERRED COMPENSATION SHALL BE CREDITED TO
THAT PORTION OF THE PARTICIPANT’S DISTRIBUTION ACCOUNTS WHICH ARE CREDITED WITH
RETURNS IN ACCORDANCE WITH THE DEEMED INVESTMENT OPTION CONSISTING OF THE
COMPANY STOCK FUND AS OF THE FIRST BUSINESS DAY OF THE CALENDAR QUARTER, OR ON
SUCH OTHER DATE AS IS DETERMINED BY THE COMPENSATION COMMITTEE IN ITS SOLE
DISCRETION, ON OR FOLLOWING THE DATE THAT DEFERRED COMPENSATION, MATCHING
DEFERRED COMPENSATION OR NONELECTIVE DEFERRED COMPENSATION WOULD HAVE OTHERWISE
BEEN PAID TO THE PARTICIPANT OR CREDITED TO THE PARTICIPANT’S ACCOUNT AND (B)
FOR THE PERIOD COMMENCING ON THE DATE DEFERRED COMPENSATION, MATCHING DEFERRED
COMPENSATION OR NONELECTIVE DEFERRED COMPENSATION WOULD HAVE OTHERWISE BEEN PAID
TO THE PARTICIPANT OR CREDITED TO THE PARTICIPANT’S ACCOUNT UNTIL SUCH DATE AS
THE DEFERRED COMPENSATION, MATCHING DEFERRED COMPENSATION OR NONELECTIVE
DEFERRED COMPENSATION IS ACTUALLY CREDITED TO THAT PORTION OF THE PARTICIPANT’S
DISTRIBUTION ACCOUNTS WHICH ARE CREDITED WITH RETURNS IN ACCORDANCE WITH THE
DEEMED INVESTMENT OPTION CONSISTING OF THE COMPANY STOCK FUND, SUCH AMOUNTS
SHALL BE DEEMED TO EARN A RATE OF RETURN EQUAL TO THE MONTHLY APPLICABLE FEDERAL
RATE AS OF THE FIRST OF THE MONTH.


ARTICLE 6
DISTRIBUTIONS


6.1           RETIREMENT DISTRIBUTION OPTION.  SUBJECT TO SECTION 7.1,
DISTRIBUTION OF THE PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT SHALL COMMENCE
NO LATER THAN THE LATER OF (A) THE 60TH DAY AFTER THE PARTICIPANT’S RETIREMENT
OR (B) THE YEAR FOLLOWING THE PARTICIPANT’S ATTAINMENT

7


--------------------------------------------------------------------------------



OF AGE 65 OR OTHER ELECTED AGE LESS THAN AGE 65, AS ELECTED BY THE PARTICIPANT
IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH RETIREMENT DISTRIBUTION ACCOUNT
WAS ESTABLISHED.


6.2           IN-SERVICE DISTRIBUTION OPTION   SUBJECT TO SECTION 7.2, THE
PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT FOR ANY PLAN YEAR SHALL BE
DISTRIBUTED COMMENCING NO LATER THAN FEBRUARY 28 OF THE PLAN YEAR ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED.  NOTWITHSTANDING THE FOREGOING, A
PARTICIPANT SHALL NOT BE ENTITLED TO ALLOCATE ANY DEFERRALS TO AN IN-SERVICE
DISTRIBUTION ACCOUNT FOR THE TWO PLAN YEARS PRECEDING THE PLAN YEAR WHICH
INCLUDES THE DATE ON WHICH SUCH ACCOUNT IS TO BE DISTRIBUTED AND SUCH ADDITIONAL
DEFERRALS SHALL INSTEAD BE ALLOCATED TO THE RETIREMENT DISTRIBUTION ACCOUNT.


6.3           DISTRIBUTION LIMITATIONS.   NOTWITHSTANDING ANY PROVISION OF THE
PLAN TO THE CONTRARY, COMPENSATION DEFERRED UNDER THE PLAN SHALL NOT BE
DISTRIBUTED EARLIER THAN


(A)           SEPARATION FROM SERVICE AS DETERMINED BY THE SECRETARY OF THE
TREASURY;


(B)           THE DATE THE PARTICIPANT BECOMES DISABLED (WITHIN THE MEANING OF
SECTION 409A(A)(2)(C) OF THE CODE);


(C)           DEATH OF THE PARTICIPANT;


(D)           A SPECIFIED TIME (OR PURSUANT TO A FIXED SCHEDULE) SPECIFIED UNDER
THE PLAN AT THE DATE OF THE DEFERRAL OF SUCH COMPENSATION;


(E)           TO THE EXTENT PROVIDED BY THE SECRETARY OF THE TREASURY, A CHANGE
IN THE OWNERSHIP OR EFFECTIVE CONTROL OF THE COMPANY, OR IN THE OWNERSHIP OF A
SUBSTANTIAL PORTION OF THE ASSETS OF THE COMPANY; OR


(F)            THE OCCURRENCE OF AN UNFORESEEABLE EMERGENCY AS DEFINED IN
SECTION 409A(A)(2)(B)(II) OF THE CODE.

In the case of any key employee (as defined in Section 416(i) of the Code
without regard to paragraph (5) thereof) of an Employer, distributions may not
be made before the date which is six months after the date of separation from
service (or, if earlier, the date of death of the Participant), provided that
any payments to which such key employee would otherwise have been entitled
during the first six months following the date of separation shall be
accumulated and paid on the first day of the seventh month following the date of
separation from service.


ARTICLE 7
BENEFITS TO PARTICIPANTS


7.1           BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION.  BENEFITS UNDER
THE RETIREMENT DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


(A)           BENEFITS UPON RETIREMENT.  IN THE CASE OF A PARTICIPANT WHOSE
SERVICE WITH THE COMPANY TERMINATES ON ACCOUNT OF RETIREMENT AND WHOSE
RETIREMENT DISTRIBUTION ACCOUNT BALANCE EXCEEDS $10,000, THE PARTICIPANT’S
RETIREMENT DISTRIBUTION ACCOUNT

8


--------------------------------------------------------------------------------



SHALL BE DISTRIBUTED IN ONE OF THE FOLLOWING METHODS, AS ELECTED BY THE
PARTICIPANT IN WRITING WITH RESPECT TO THE PLAN YEAR IN THE ELECTION
AGREEMENT:  (I) IN A LUMP SUM; (II) IN ANNUAL INSTALLMENTS OVER FIVE YEARS;
(III) IN ANNUAL INSTALLMENTS OVER TEN YEARS; OR (IV) IN ANNUAL INSTALLMENTS OVER
15 YEARS.  AN INITIAL ANNUAL INSTALLMENT PAYMENT SHALL BE EQUAL TO (I) THE VALUE
OF SUCH RETIREMENT DISTRIBUTION ACCOUNT TO BE SO DISTRIBUTED AS OF THE LAST
BUSINESS DAY OF THE PLAN YEAR PRECEDING THE DATE OF PAYMENT, DIVIDED BY
(II) THE NUMBER OF ANNUAL INSTALLMENT PAYMENTS ELECTED BY THE PARTICIPANT.  THE
REMAINING ANNUAL INSTALLMENTS SHALL BE PAID NOT LATER THAN FEBRUARY 28 OF EACH
SUCCEEDING PLAN YEAR IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH RETIREMENT
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE IMMEDIATELY PRECEDING
PLAN YEAR DIVIDED BY (II) THE NUMBER OF INSTALLMENTS REMAINING.  A PARTICIPANT
MAY CHANGE THE ELECTION REGARDING THE MANNER OF PAYMENT AS DESCRIBED IN SECTION
4.5 AS PERMITTED BY SECTION 409A OF THE CODE.


(B)           BENEFITS UPON TERMINATION OF EMPLOYMENT.  IN THE CASE OF A
PARTICIPANT WHOSE SERVICE WITH THE COMPANY TERMINATES PRIOR TO THE EARLIEST DATE
ON WHICH THE PARTICIPANT IS ELIGIBLE FOR RETIREMENT, OTHER THAN ON ACCOUNT OF
DEATH, OR WHOSE RETIREMENT ACCOUNT BALANCE DOES NOT EXCEED $10,000, THE
PARTICIPANT’S RETIREMENT DISTRIBUTION ACCOUNT SHALL BE DISTRIBUTED IN A LUMP SUM
60 DAYS FOLLOWING THE DATE OF SEPARATION FROM SERVICE OR AS SOON THEREAFTER AS
PRACTICABLE, SUBJECT TO THE REQUIREMENTS OF SECTION 6.3.


7.2           BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION.  BENEFITS UNDER
THE IN-SERVICE DISTRIBUTION OPTION SHALL BE PAID TO A PARTICIPANT AS FOLLOWS:


(A)           IN-SERVICE DISTRIBUTIONS.  IN THE CASE OF A PARTICIPANT WHO
CONTINUES IN SERVICE WITH THE COMPANY, THE PARTICIPANT’S IN-SERVICE DISTRIBUTION
ACCOUNT FOR ANY PLAN YEAR SHALL BE PAID AS IRREVOCABLY ELECTED BY THE
PARTICIPANT IN THE ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE
DISTRIBUTION ACCOUNT WAS ESTABLISHED IN ONE LUMP SUM OR IN ANNUAL INSTALLMENTS
PAYABLE OVER 2, 3, 4, OR 5 YEARS.  ANY LUMP-SUM BENEFIT PAYABLE IN ACCORDANCE
WITH THIS PARAGRAPH SHALL BE IN AN AMOUNT EQUAL TO THE VALUE OF SUCH IN-SERVICE
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE PLAN YEAR PRECEDING THE
DATE OF PAYMENT.  THE INITIAL ANNUAL INSTALLMENT PAYMENT SHALL BE EQUAL TO (I)
THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF
THE PLAN YEAR PRECEDING THE DATE OF PAYMENT, DIVIDED BY (II) THE NUMBER OF
ANNUAL INSTALLMENT PAYMENTS ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT
PURSUANT TO WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNT WAS ESTABLISHED.  THE
REMAINING ANNUAL INSTALLMENTS SHALL BE PAID NOT LATER THAN FEBRUARY 28 OF EACH
SUCCEEDING YEAR IN AN AMOUNT EQUAL TO (I) THE VALUE OF SUCH IN-SERVICE
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE IMMEDIATELY PRECEDING
PLAN YEAR DIVIDED BY (II) THE NUMBER OF INSTALLMENTS REMAINING.


(B)           BENEFITS UPON TERMINATION OF EMPLOYMENT.  IN THE CASE OF A
PARTICIPANT WHOSE SERVICE WITH THE COMPANY TERMINATES PRIOR TO THE DATE ON WHICH
THE PARTICIPANT’S IN-SERVICE DISTRIBUTION ACCOUNT WOULD OTHERWISE BE
DISTRIBUTED, OTHER THAN ON ACCOUNT OF DEATH, SUCH IN-SERVICE DISTRIBUTION
ACCOUNT SHALL BE DISTRIBUTED AS IRREVOCABLY ELECTED BY THE PARTICIPANT IN THE
ELECTION AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNT WAS
ESTABLISHED.

9


--------------------------------------------------------------------------------



ARTICLE 8
SURVIVOR BENEFITS


8.1           DEATH OF PARTICIPANT PRIOR TO THE COMMENCEMENT OF BENEFITS.  IN
THE EVENT OF A PARTICIPANT’S DEATH PRIOR TO THE COMMENCEMENT OF BENEFITS IN
ACCORDANCE WITH ARTICLE 7, BENEFITS SHALL BE PAID TO THE PARTICIPANT’S
BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, PURSUANT TO SECTION 8.2 OR 8.3,
WHICHEVER IS APPLICABLE, IN LIEU OF ANY BENEFITS OTHERWISE PAYABLE UNDER THE
PLAN TO OR ON BEHALF OF SUCH PARTICIPANT.


8.2           SURVIVOR BENEFITS UNDER THE RETIREMENT DISTRIBUTION OPTION.   IN
THE CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED A RETIREMENT DISTRIBUTION ACCOUNT, AND WHO DIES PRIOR TO THE
COMMENCEMENT OF BENEFITS UNDER SUCH RETIREMENT DISTRIBUTION ACCOUNT PURSUANT TO
SECTION 7.1, DISTRIBUTION OF SUCH RETIREMENT DISTRIBUTION ACCOUNT SHALL BE MADE
(A) IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH, OR
(B) IN THE MANNER AND AT SUCH TIME AS SUCH RETIREMENT DISTRIBUTION ACCOUNT WOULD
OTHERWISE HAVE BEEN DISTRIBUTED IN ACCORDANCE WITH SECTION 7.1 HAD THE
PARTICIPANT LIVED, AS ELECTED BY THE PARTICIPANT IN THE ELECTION AGREEMENT
PURSUANT TO WHICH SUCH RETIREMENT DISTRIBUTION ACCOUNT WAS ESTABLISHED OR AS MAY
HAVE BEEN CHANGED BY THE PARTICIPANT.  THE AMOUNT OF ANY LUMP SUM BENEFIT
PAYABLE IN ACCORDANCE WITH THIS SECTION SHALL EQUAL THE VALUE OF SUCH RETIREMENT
DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS DAY OF THE CALENDAR MONTH
IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH BENEFIT IS PAID.  THE AMOUNT OF ANY
ANNUAL INSTALLMENT BENEFIT PAYABLE IN ACCORDANCE WITH THIS SECTION SHALL EQUAL
(A) THE VALUE OF SUCH RETIREMENT DISTRIBUTION ACCOUNT AS OF THE LAST BUSINESS
DAY OF THE CALENDAR MONTH IMMEDIATELY PRECEDING THE DATE ON WHICH SUCH
INSTALLMENT IS PAID, DIVIDED BY (B) THE NUMBER OF ANNUAL INSTALLMENTS REMAINING
TO BE PAID PURSUANT TO THE ELECTION OF THE PARTICIPANT IN THE ELECTION AGREEMENT
PURSUANT TO WHICH SUCH RETIREMENT DISTRIBUTION ACCOUNT WAS ESTABLISHED OR AS MAY
HAVE BEEN CHANGED BY THE PARTICIPANT.


8.3           SURVIVOR BENEFITS UNDER THE IN-SERVICE DISTRIBUTION OPTION.   IN
THE CASE OF A PARTICIPANT WITH RESPECT TO WHOM THE PLAN ADMINISTRATOR HAS
ESTABLISHED ONE OR MORE IN-SERVICE DISTRIBUTION ACCOUNTS, AND WHO DIES PRIOR TO
THE DATE ON WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNTS ARE TO BE PAID PURSUANT
TO SECTION 7.2, DISTRIBUTION OF SUCH IN-SERVICE DISTRIBUTION ACCOUNTS SHALL BE
MADE (A) IN A LUMP SUM AS SOON AS PRACTICABLE FOLLOWING THE PARTICIPANT’S DEATH,
OR (B) AT SUCH TIME AND IN SUCH FORM AS SUCH IN-SERVICE DISTRIBUTION ACCOUNTS
WOULD OTHERWISE HAVE BEEN DISTRIBUTED IN ACCORDANCE WITH SECTION 7.2 HAD THE
PARTICIPANT LIVED, AS IRREVOCABLY ELECTED BY THE PARTICIPANT IN THE ELECTION
AGREEMENT PURSUANT TO WHICH SUCH IN-SERVICE DISTRIBUTION ACCOUNTS WERE
ESTABLISHED.  THE AMOUNT OF ANY LUMP SUM BENEFIT PAYABLE IN ACCORDANCE WITH
THIS  SECTION SHALL EQUAL THE VALUE OF SUCH IN-SERVICE DISTRIBUTION ACCOUNTS AS
OF THE LAST BUSINESS DAY OF THE CALENDAR MONTH IMMEDIATELY PRECEDING THE DATE ON
WHICH SUCH BENEFIT IS PAID.


8.4           DEATH OF PARTICIPANT AFTER BENEFITS HAVE COMMENCED.  IN THE EVENT
A PARTICIPANT DIES AFTER ANNUAL INSTALLMENT BENEFITS PAYABLE UNDER SECTION 7.1
OR 7.2 HAVE COMMENCED, BUT BEFORE THE ENTIRE BALANCE OF THE APPLICABLE
DISTRIBUTION ACCOUNT HAS BEEN PAID, ANY REMAINING INSTALLMENTS SHALL CONTINUE TO
BE PAID TO THE PARTICIPANT’S BENEFICIARY, AS DETERMINED UNDER SECTION 11.4, AT
SUCH TIMES AND IN SUCH AMOUNTS AS THEY WOULD HAVE BEEN PAID TO THE PARTICIPANT
HAD THE PARTICIPANT SURVIVED.

10


--------------------------------------------------------------------------------



ARTICLE 9
EMERGENCY BENEFIT

In the event that the Plan Administrator, upon written request of a Participant,
determines, in its sole discretion, that the Participant has suffered an
unforeseeable emergency, the Company shall pay to the Participant from the
Participant’s Distribution Account(s), as soon as practicable following such
determination, an amount not exceeding the amount reasonably necessary to meet
the emergency (which may include amounts necessary to pay any Federal, State, or
local income taxes or penalties reasonably anticipated that result from the
distribution), after deduction of any and all taxes as may be required pursuant
to Section 11.5 (the “Emergency Benefit”).  For purposes of this Plan, an
unforeseeable emergency is a severe financial hardship of the Participant
arising from an illness or accident of the Participant, the Participant’s
spouse, or the Participant’s dependent (as defined in Code Section 152(a)); loss
of the Participant’s property due to casualty (including the need to rebuild a
home following damage to a home not otherwise covered by insurance, for example,
as a result of a natural disaster); or other similar extraordinary and
unforeseeable circumstances arising as a result of events beyond the control of
the Participant.  Cash needs arising from foreseeable events such as the
education expenses for children shall not be considered to be the result of an
unforeseeable financial emergency.  Emergency Benefits shall be paid first from
the Participant’s In-Service Distribution Accounts, if any, to the extent the
balance of one or more of such In-Service Distribution Accounts is sufficient to
meet the emergency, in the order in which such Accounts would otherwise be
distributed to the Participant.  If the distribution exhausts the In-Service
Distribution Accounts, the Retirement Distribution Account may be accessed. 
With respect to that portion of any Distribution Account which is distributed to
a Participant as an Emergency Benefit, in accordance with this Article, no
further benefit shall be payable to the Participant under this Plan. 
Notwithstanding anything in this Plan to the contrary, a Participant who
receives an Emergency Benefit in any Plan Year shall not be entitled to make any
further deferrals for the remainder of such Plan Year.  It is intended that the
Plan Administrator’s determination as to whether a Participant has suffered an
“unforeseeable emergency” shall be made consistent with the requirements under
Section 409A of the Code.


ARTICLE 10
ADMINISTRATION


10.1         PLAN ADMINISTRATOR. THE COMPANY SHALL HAVE THE SOLE RESPONSIBILITY
FOR THE ADMINISTRATION OF THE PLAN AND IS DESIGNATED AS PLAN ADMINISTRATOR.


10.2         APPOINTMENT OF ADMINISTRATIVE COMMITTEE. THE COMPANY MAY DELEGATE
ITS DUTIES AS PLAN ADMINISTRATOR TO AN ADMINISTRATIVE COMMITTEE.  THE MEMBERS OF
THE ADMINISTRATIVE COMMITTEE SHALL BE SELECTED BY THE BOARD.


10.3         POWERS OF PLAN ADMINISTRATOR. THE PLAN ADMINISTRATOR SHALL HAVE THE
FULL AND EXCLUSIVE POWER, DISCRETION AND AUTHORITY TO ADMINISTER THE PLAN. THE
DETERMINATIONS AND DECISIONS OF THE PLAN ADMINISTRATOR ARE FINAL AND BINDING ON
ALL PERSONS. THE PLAN ADMINISTRATOR’S POWERS SHALL INCLUDE BUT SHALL NOT BE
LIMITED TO, THE POWER TO:


(A)           MAINTAIN RECORDS PERTAINING TO THE PLAN.

11


--------------------------------------------------------------------------------



(B)           INTERPRET THE TERMS AND PROVISIONS OF THE PLAN, AND TO CONSTRUE
AMBIGUITIES AND CORRECT OMISSIONS.


(C)           ESTABLISH PROCEDURES BY WHICH PARTICIPANTS MAY APPLY FOR BENEFITS
UNDER THE PLAN AND APPEAL A DENIAL OF BENEFITS.


(D)           DETERMINE THE RIGHTS UNDER THE PLAN OF ANY PARTICIPANT APPLYING
FOR OR RECEIVING BENEFITS.


(E)           ADMINISTER THE CLAIMS PROCEDURE PROVIDED IN THIS ARTICLE.


(F)            PERFORM ALL ACTS NECESSARY TO MEET THE REPORTING AND DISCLOSURE
OBLIGATIONS IMPOSED BY THE EMPLOYEE RETIREMENT INCOME SECURITY ACT OF 1974, AS
AMENDED (“ERISA”).


(G)           DELEGATE SPECIFIC RESPONSIBILITIES FOR THE OPERATION AND
ADMINISTRATION OF THE PLAN TO SUCH EMPLOYEES OR AGENTS AS IT DEEMS ADVISABLE AND
NECESSARY.

In the exercise of its powers, the Plan Administrator shall be entitled to rely
upon all tables, valuations, certificates and reports furnished by any
accountant or consultant and upon opinions given by any legal counsel in each
case duly selected by the Plan Administrator.


10.4         LIMITATION OF LIABILITY. THE PLAN ADMINISTRATOR AND THE COMPANY AND
ALL OTHER EMPLOYERS, AND THEIR RESPECTIVE OFFICERS AND DIRECTORS (INCLUDING BUT
NOT LIMITED TO THE MEMBERS OF THE BOARD), SHALL NOT BE LIABLE FOR ANY ACT OR
OMISSION RELATING TO THEIR DUTIES UNDER THE PLAN, UNLESS SUCH ACT OR OMISSION IS
ATTRIBUTABLE TO THEIR OWN WILLFUL MISCONDUCT OR LACK OF GOOD FAITH.


10.5         CLAIMS PROCEDURES.


(A)           ALL CLAIMS UNDER THE PLAN SHALL BE DIRECTED TO THE ATTENTION OF
THE PLAN ADMINISTRATOR. ANY PARTICIPANT OR BENEFICIARY WHOSE APPLICATION FOR
BENEFITS OR OTHER CLAIM UNDER THE PLAN HAS BEEN DENIED, IN WHOLE OR IN PART,
SHALL BE GIVEN WRITTEN NOTICE OF THE DENIAL BY THE PLAN ADMINISTRATOR WITHIN
SIXTY (60) DAYS AFTER THE RECEIPT OF THE CLAIM. THE NOTICE SHALL EXPLAIN THAT
THE PARTICIPANT OR BENEFICIARY MAY REQUEST A REVIEW OF THE DENIAL AND THE
PROCEDURE FOR REQUESTING REVIEW. THE NOTICE SHALL DESCRIBE ANY ADDITIONAL
INFORMATION NECESSARY TO PERFECT THE PARTICIPANT’S OR BENEFICIARY’S CLAIM AND
EXPLAIN WHY SUCH INFORMATION IS NECESSARY. IF A PARTICIPANT OR BENEFICIARY DOES
NOT RECEIVE A WRITTEN RESPONSE TO A CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIPT
OF THE CLAIM BY THE PLAN ADMINISTRATOR, THE CLAIM WILL BE DEEMED TO BE DENIED.


(B)           A PARTICIPANT OR BENEFICIARY MAY MAKE A WRITTEN REQUEST TO THE
PLAN ADMINISTRATOR FOR A REVIEW OF ANY DENIAL OF CLAIMS UNDER THIS PLAN. THE
REQUEST FOR REVIEW MUST BE IN WRITING AND MUST BE MADE WITHIN SIXTY (60) DAYS
AFTER THE MAILING DATE OF THE NOTICE OF DENIAL OR THE DEEMED DENIAL. THE REQUEST
SHALL REFER TO THE PROVISIONS OF THE PLAN ON WHICH IT IS BASED AND SHALL SET
FORTH THE FACTS RELIED UPON AS JUSTIFYING A REVERSAL OR MODIFICATION OF THE
DETERMINATION BEING APPEALED.


(C)           A PARTICIPANT OR BENEFICIARY WHO REQUESTS A REVIEW OF DENIAL OF
CLAIMS IN ACCORDANCE WITH THIS CLAIMS PROCEDURE MAY EXAMINE PERTINENT DOCUMENTS
AND SUBMIT

12


--------------------------------------------------------------------------------



PERTINENT ISSUES AND COMMENTS IN WRITING. A PARTICIPANT OR BENEFICIARY MAY HAVE
A DULY AUTHORIZED REPRESENTATIVE ACT ON HIS OR HER BEHALF IN EXERCISING HIS OR
HER RIGHT TO REQUEST A REVIEW AND ANY OTHER RIGHTS GRANTED BY THIS CLAIMS
PROCEDURE. THE PLAN ADMINISTRATOR SHALL PROVIDE A REVIEW OF THE DECISION DENYING
THE CLAIM WITHIN SIXTY (60) DAYS AFTER RECEIVING THE WRITTEN REQUEST FOR REVIEW.
IF A PARTICIPANT OR BENEFICIARY DOES NOT RECEIVE A WRITTEN RESPONSE TO A REQUEST
FOR A REVIEW WITHIN THE FOREGOING TIME LIMIT, SUCH REQUEST WILL BE DEEMED TO BE
DENIED. A DECISION BY THE PLAN ADMINISTRATOR FOR REVIEW SHALL BE FINAL AND
BINDING ON ALL PERSONS.


ARTICLE 11
MISCELLANEOUS


11.1         UNFUNDED PLAN.


(A)           THE PLAN SHALL BE AN UNFUNDED PLAN MAINTAINED BY THE COMPANY AND
THE OTHER EMPLOYERS FOR THE PURPOSE OF PROVIDING BENEFITS FOR A SELECT GROUP OF
MANAGEMENT OR HIGHLY COMPENSATED EMPLOYEES. NEITHER THE COMPANY NOR ANY OTHER
EMPLOYER SHALL BE REQUIRED TO SET ASIDE, EARMARK OR ENTRUST ANY FUND OR MONEY
WITH WHICH TO PAY THEIR OBLIGATIONS UNDER THIS PLAN OR TO INVEST IN ANY
PARTICULAR INVESTMENT VEHICLE AND MAY CHANGE INVESTMENTS OF COMPANY ASSETS AT
ANY TIME.


(B)           THE COMPANY MAY ESTABLISH A TRUST TO HOLD PROPERTY THAT MAY BE
USED TO PAY BENEFITS UNDER THE PLAN. THE TRUST SHALL BE A DOMESTIC TRUST
MAINTAINED IN THE UNITED STATES. THE TRUST SHALL BE INTENDED TO BE A GRANTOR
TRUST, WITHIN THE MEANING OF SECTION 671 OF THE CODE, OF WHICH THE COMPANY IS
THE GRANTOR, AND THE PLAN IS TO BE CONSTRUED IN ACCORDANCE WITH THAT INTENTION.
NOTWITHSTANDING ANY OTHER PROVISION OF THIS PLAN, THE ASSETS OF THE TRUST WILL
REMAIN THE PROPERTY OF THE COMPANY AND WILL BE SUBJECT TO THE CLAIMS OF
CREDITORS IN THE EVENT OF BANKRUPTCY OR INSOLVENCY, AS PROVIDED IN THE TRUST
AGREEMENT. NO PARTICIPANT OR PERSON CLAIMING THROUGH A PARTICIPANT WILL HAVE ANY
PRIORITY CLAIM ON THE ASSETS OF THE TRUST OR ANY SECURITY INTEREST OR OTHER
RIGHT SUPERIOR TO THE RIGHTS OF A GENERAL CREDITOR OF THE COMPANY OR THE OTHER
EMPLOYERS AS PROVIDED IN THE TRUST AGREEMENT.


(C)           SUBJECT TO THE FOLLOWING PROVISIONS OF THIS SECTION 11.1(C), ALL
BENEFITS UNDER THIS PLAN SHALL BE PAID BY THE PARTICIPANT’S EMPLOYER(S) FROM ITS
GENERAL ASSETS AND/OR THE ASSETS OF THE TRUST, WHICH ASSETS SHALL, AT ALL TIMES,
REMAIN SUBJECT TO THE CLAIMS OF CREDITORS AS PROVIDED IN THE TRUST AGREEMENT. NO
EMPLOYER, OTHER THAN THE COMPANY AS PROVIDED BELOW, SHALL HAVE ANY OBLIGATION TO
PAY BENEFITS HEREUNDER IN RESPECT OF ANY PARTICIPANTS WHO ARE NOT EMPLOYEES OR
FORMER EMPLOYEES OF SUCH EMPLOYER. THE OBLIGATION OF EACH EMPLOYER HEREUNDER IN
RESPECT OF ANY PARTICIPANT SHALL BE LIMITED TO THE AMOUNTS PAYABLE TO SUCH
PARTICIPANT FROM THE ACCOUNT ESTABLISHED FOR SUCH PARTICIPANT IN RESPECT OF
EMPLOYMENT WITH THAT EMPLOYER, EXCEPT THAT IF AN EMPLOYER SHALL FAIL TO MAKE OR
CAUSE TO BE MADE ANY BENEFIT PAYMENT HEREUNDER WHEN DUE, THE COMPANY SHALL
PROMPTLY MAKE SUCH BENEFIT PAYMENT FROM ITS GENERAL ASSETS AND/OR THE ASSETS OF
THE TRUST.

13


--------------------------------------------------------------------------------



(D)           NEITHER PARTICIPANTS, THEIR BENEFICIARIES NOR THEIR LEGAL
REPRESENTATIVES SHALL HAVE ANY RIGHT, OTHER THAN THE RIGHT OF AN UNSECURED
GENERAL CREDITOR, AGAINST THE COMPANY OR ANY OTHER EMPLOYER IN RESPECT OF ANY
PORTION OF A PARTICIPANT’S ACCOUNT AND SHALL HAVE NO RIGHT, TITLE OR INTEREST,
LEGAL OR EQUITABLE, IN OR TO ANY ASSET OF THE COMPANY OR ANY OTHER EMPLOYER OR
THE TRUST.


11.2         SPENDTHRIFT PROVISION. THE PLAN SHALL NOT IN ANY MANNER BE LIABLE
FOR OR SUBJECT TO THE DEBTS OR LIABILITIES OF ANY PARTICIPANT OR BENEFICIARY. NO
BENEFIT OR INTEREST UNDER THE PLAN IS SUBJECT TO ASSIGNMENT, ALIENATION, PLEDGE
OR ENCUMBRANCE, WHETHER VOLUNTARY OR INVOLUNTARY, AND ANY PURPORTED OR ATTEMPTED
ASSIGNMENT, ALIENATION, PLEDGE OR ENCUMBRANCE OF BENEFITS SHALL BE VOID AND WILL
NOT BE RECOGNIZED BY THE COMPANY OR ANY OTHER EMPLOYER.


11.3         EMPLOYMENT RIGHTS. THE EXISTENCE OF THE PLAN SHALL NOT GRANT A
PARTICIPANT ANY LEGAL OR EQUITABLE RIGHT TO CONTINUE AS AN EMPLOYEE NOR AFFECT
THE RIGHT OF THE COMPANY OR ANY OTHER EMPLOYER TO DISCHARGE A PARTICIPANT.


11.4         DESIGNATION OF BENEFICIARY.  EACH PARTICIPANT MAY DESIGNATE A
BENEFICIARY OR BENEFICIARIES (WHICH BENEFICIARY MAY BE AN ENTITY OTHER THAN A
NATURAL PERSON) TO RECEIVE ANY PAYMENTS WHICH MAY BE MADE FOLLOWING THE
PARTICIPANT’S DEATH.  SUCH DESIGNATION MAY BE CHANGED OR CANCELED AT ANY TIME
WITHOUT THE CONSENT OF ANY SUCH BENEFICIARY.  ANY SUCH DESIGNATION, CHANGE OR
CANCELLATION MUST BE MADE IN A FORM APPROVED BY THE PLAN ADMINISTRATOR AND SHALL
NOT BE EFFECTIVE UNTIL RECEIVED BY THE PLAN ADMINISTRATOR, OR ITS DESIGNEE.  IF
NO BENEFICIARY HAS BEEN NAMED, OR THE DESIGNATED BENEFICIARY OR BENEFICIARIES
SHALL HAVE PREDECEASED THE PARTICIPANT, THE BENEFICIARY SHALL BE THE
PARTICIPANT’ S ESTATE.  IF A PARTICIPANT DESIGNATES MORE THAN ONE BENEFICIARY,
THE INTERESTS OF SUCH BENEFICIARIES SHALL BE PAID IN EQUAL SHARES, UNLESS THE
PARTICIPANT HAS SPECIFICALLY DESIGNATED OTHERWISE.


11.5         WITHHOLDING OF TAXES. TO THE EXTENT REQUIRED BY APPLICABLE LAW, THE
COMPANY OR ANOTHER EMPLOYER WILL WITHHOLD FROM A PARTICIPANT’S COMPENSATION
AND/OR DEFERRED COMPENSATION AND ANY PAYMENT HEREUNDER ALL TAXES REQUIRED TO BE
WITHHELD FOR FEDERAL, STATE OR LOCAL GOVERNMENT PURPOSES.


11.6         AMENDMENT OR TERMINATION. SUBJECT TO THE PROVISIONS OF SECTION
11.13, THE COMPANY RESERVES THE RIGHT TO AMEND, MODIFY, SUSPEND OR TERMINATE THE
PLAN AT ANY TIME WITHOUT PRIOR NOTICE BY ACTION OF ITS BOARD; PROVIDED, HOWEVER,
THAT NO SUCH ACTION MAY DEPRIVE A PARTICIPANT OF HIS RIGHTS TO RECEIVE A BENEFIT
PURSUANT TO THE PLAN WITH RESPECT TO COMPENSATION DEFERRED PRIOR TO SUCH ACTION.
AN EMPLOYER MAY TERMINATE ITS PARTICIPATION IN THE PLAN AT ANY TIME BY ACTION OF
ITS BOARD OF DIRECTORS.


11.7         NO FIDUCIARY RELATIONSHIP CREATED. NOTHING CONTAINED IN THIS PLAN,
AND NO ACTION TAKEN PURSUANT TO THE PROVISIONS OF THIS PLAN, SHALL CREATE OR BE
DEEMED TO CREATE A FIDUCIARY RELATIONSHIP BETWEEN THE COMPANY OR ANY OTHER
EMPLOYER OR THE PLAN ADMINISTRATOR AND ANY PARTICIPANT, BENEFICIARY OR ANY OTHER
PERSON.


11.8         RELEASE. ANY PAYMENT TO ANY PARTICIPANT OR BENEFICIARY IN
ACCORDANCE WITH THE PROVISIONS OF THIS PLAN SHALL, TO THE EXTENT THEREOF, BE IN
FULL SATISFACTION OF ALL CLAIMS AGAINST THE PLAN ADMINISTRATOR, THE COMPANY, THE
OTHER EMPLOYERS AND ANY OF THEIR RESPECTIVE OFFICERS, DIRECTORS, SHAREHOLDERS,
EMPLOYEES OR AGENTS.

14


--------------------------------------------------------------------------------



11.9         NO WARRANTY OR REPRESENTATION. NEITHER THE COMPANY NOR ANY OTHER
EMPLOYER MAKES ANY WARRANTY OR REPRESENTATION REGARDING THE EFFECT OF DEFERRALS
MADE OR BENEFITS PAID UNDER THIS PLAN FOR ANY PURPOSE.


11.10       CONSTRUCTION. WORDS USED IN THE MASCULINE SHALL APPLY TO THE
FEMININE WHERE APPLICABLE; AND WHEREVER THE CONTEXT OF THE PLAN DICTATES, THE
PLURAL SHALL BE READ AS THE SINGULAR AND THE SINGULAR AS THE PLURAL.


11.11       GOVERNING LAW. TO THE EXTENT THAT OHIO LAW IS NOT PREEMPTED BY
ERISA, THE PROVISIONS OF THE PLAN SHALL BE GOVERNED BY THE LAWS OF THE STATE OF
OHIO.


11.12       COUNTERPARTS. THIS PLAN MAY BE SIGNED IN ANY ONE OR MORE
COUNTERPARTS EACH OF WHICH TOGETHER SHALL CONSTITUTE ONE INSTRUMENT.


11.13       AMERICAN JOBS CREATION ACT OF 2004.  THE PLAN IS INTENDED TO PROVIDE
FOR THE DEFERRAL OF COMPENSATION IN ACCORDANCE WITH THE PROVISIONS OF SECTION
409A OF THE CODE AND TREASURY REGULATIONS AND PUBLISHED GUIDANCE ISSUED PURSUANT
THERETO.  ACCORDINGLY, THE PLAN SHALL BE CONSTRUED IN A MANNER CONSISTENT WITH
THOSE PROVISIONS AND MAY AT ANY TIME BE AMENDED IN THE MANNER AND TO THE EXTENT
DETERMINED NECESSARY OR DESIRABLE BY THE COMPANY TO REFLECT OR OTHERWISE
FACILITATE COMPLIANCE WITH SUCH PROVISIONS.  NOTWITHSTANDING ANY PROVISION OF
THE PLAN TO THE CONTRARY, NO OTHERWISE PERMISSIBLE ELECTION OR DISTRIBUTION
SHALL BE MADE OR GIVEN EFFECT UNDER THE PLAN THAT WOULD RESULT IN TAXATION OF
ANY AMOUNT UNDER SECTION 409A OF THE CODE.

IN WITNESS WHEREOF, U-Store-It Trust,  has executed this Amended and Restated
Plan as of the 1st day of January, 2007.

 

 

U-STORE-IT TRUST

 

 

 

 

 

By:

  Kathleen A. Weigand

Name:

  Kathleen A. Weigand

Title:

  Executive Vice President, General

 

Counsel and Secretary

 

15


--------------------------------------------------------------------------------